NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       DEC 20 2018
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

BRUCE MCMAHON, on behalf of himself;            No.    17-56143
and CHRISTOPHER BENGSTON, on
behalf of himself; and all others similarly     D.C. No.
situated,                                       5:13-cv-02032-VAP-SP

                Plaintiffs - Appellants,
                                                MEMORANDUM*
 v.

TAKE-TWO INTERACTIVE SOFTWARE,
INC. and TAKE-TWO INTERACTIVE
SOFTWARE, INC., DBA Rockstar,
Erroneously Sued As Rockstar Games, Inc.,

                Defendants - Appellees.

                   Appeal from the United States District Court
                       For the Central District of California
                   Virginia A. Phillips, District Judge, Presiding

                          Submitted December 5, 2018**
                              Pasadena, California

Before: TASHIMA and WARDLAW, Circuit Judges, and PRATT,*** District

      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      ***
            The Honorable Robert W. Pratt, United States District Judge for the
Southern District of Iowa, sitting by designation.
Judge.

      Bruce McMahon and Christopher Bengston appeal for the second time the

Federal Rule of Civil Procedure 12(b)(6) dismissal of their putative class action

against Take-Two Interactive Software, Inc. and Rockstar. McMahon and

Bengston allege violations of California law relating to misrepresentations about

access to Grand Theft Auto (GTA) Online on the packaging of the video game

GTA V. We have jurisdiction under 28 U.S.C. § 1291, and review a district

court’s Rule 12(b)(6) dismissal of a complaint de novo. Johnson v. Fed Home

Loan Mortg. Corp., 793 F.3d 1005, 1007 (9th Cir. 2015). We affirm.

      The district court correctly ruled that McMahon and Bengston had not

plausibly alleged detrimental reliance on GTA V’s packaging. See Ashcroft v.

Iqbal, 556 U.S. 662, 679 (2009). To bring a claim under California’s Unfair

Competition Law (UCL), Cal. Bus. & Prof. Code § 17200 et seq., and False

Advertising Law (FAL), Cal. Bus. & Prof. Code § 17500 et seq., a plaintiff must

show that they lost money or property “as a result of” the alleged

misrepresentation. Kwikset Corp. v. Superior Court, 246 P.3d 877, 885–88 (Cal.

2011). “[T]he plaintiff ‘in all reasonable probability’ would not have engaged in

the injury-producing conduct” but for the alleged misrepresentation. In re Tobacco

II Cases, 207 P.3d 20, 39 (Cal. 2009) (quoting Mirkin v. Wasserman, 858 P.2d

568, 586 (Cal. 1993) (Kennard, J., concurring in part, dissenting in part)).


                                          2
McMahon and Bengston allege they would not have purchased GTA V had they

known GTA Online would launch two weeks later and instead would have waited

for a new video game console. Yet they also allege they purchased GTA V on its

release day knowing the consoles were coming. Even when taken in the light most

favorable to McMahon and Bengston, they have plausibly alleged only that they

would have waited two weeks but still purchased the game. As the game’s price

remained the same over this time, and GTA V did grant access to GTA Online two

weeks later, any reliance did not cause McMahon and Bengston the economic

harm required to bring suit under the UCL and FAL.1

      We affirm dismissal of the express warranty claim, Cal. Com. Code § 2313,

as the statement “Featuring GTA Online” did not specifically and unequivocally

promise, or provide an explicit guarantee of, immediate access to GTA Online.2

See Maneely v. Gen. Motors Corp., 108 F.3d 1176, 1181 (9th Cir. 1997) (citing



      1
       We previously found standing on the theory that McMahon and Bengston
would have waited two weeks to purchase GTA V for a lower price. McMahon v.
Take-Two Interactive, Inc., 640 F. App’x 669, 671 (9th Cir. 2016). The price of
GTA V did not change in that time, and Plaintiffs no longer press this theory.
      2
        The district court dismissed the express warranty claim for lack of
reasonable reliance. We do not reach this issue, but we note a split of authority on
it. Compare Williams v. Beechnut Nutrition Corp., 229 Cal. Rptr. 605, 608 (Ct.
App. 1986) (citing Burr v. Sherwin Williams Co., 268 P.2d 1041 (Cal. 1954))
(noting that reasonable reliance is required) with Weinstat v. Dentsply Int’l Inc.,
103 Cal. Rptr. 3d 614, 625 (Ct. App. 2010) (explaining reasonable reliance is not
required but not discussing Beechnut).

                                         3
Keith v. Buchanan, 220 Cal. Rptr. 392, 397 (Ct. App. 1985)). For the same reason,

we affirm dismissal of the implied warranty claim that goods conform to “promises

or affirmations” on product packaging. See Cal. Com. Code § 2314(2)(f).

      We further conclude the district court did not err in dismissing the implied

warranty claim that goods be fit for their ordinary purpose. See Cal. Com. Code

§ 2314(2)(c). GTA V worked properly and granted access to GTA Online when

the latter launched, and so did not “lack[] ‘even the most basic degree of fitness for

ordinary use.’” Birdsong v. Apple, Inc., 590 F.3d 955, 958 (9th Cir. 2009) (quoting

Mocek v. Alfa Leisure, Inc., 7 Cal. Rptr. 3d 546, 549 (Ct. App. 2003)).

      Finally, we affirm the dismissal of McMahon and Bengston’s claim for

implied warranty of fitness for a particular purpose, Cal. Com. Code § 2315,

because they alleged no facts as to why their “particular purpose” differed from the

ordinary purpose for which goods are used, namely to play video games for

entertainment. See Mills v. Forestex Co., 134 Cal. Rptr. 2d 273, 282 n.4 (Ct. App.

2003) (citing Am. Suzuki Motor Corp. v. Superior Court, 44 Cal. Rptr. 2d 526, 528

n.2 (Ct. App. 1995)). As the state law warranty claims were properly dismissed,

the Song-Beverly Act claim premised on those underlying state warranty claims

was properly dismissed as well. Cal. Civ. Code § 1790.

      Accordingly, the district court’s order dismissing the Second Amended

Complaint with prejudice is AFFIRMED.


                                          4